ORDER
PER CURIAM.
Appellant, Bertha Owens, appeals the judgment denying her Rule 29 .151 motion for post-conviction relief without an evi-dentiary hearing. She contends her trial attorney provided ineffective assistance. Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum opinion setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. All Rule references are to the Missouri Court Rules (2001).